Citation Nr: 1816568	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-30 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability for service-connected verruca vulgaris. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for hearing loss disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability.

9.  Entitlement to service connection for a bilateral eye disability.  

10.  Entitlement to service connection for a chronic obstructive pulmonary disease (COPD).

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for diabetes mellitus.

13.  Entitlement to service connection for ulnar neuropathy of the left upper extremity.

14.  Entitlement to service connection for obesity.

15.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ulcers.

17.  Entitlement to service connection for ulcer.

18.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of removal of gall bladder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  He also served various periods of active duty for training (ACDUTRA) during Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2009, January 2011, August 2014, November 2015, and August 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2017, the Veteran was afforded a personal hearing before the undersigned.    

In the August 2014 rating decision, service connection for ulnar neuropathy of the right and left upper extremities were denied.  The Veteran filed a notice of disagreement for the issue of service connection for ulnar neuropathy of the left upper extremity.  The September 2015 statement of the case addressed ulnar neuropathy of the right upper extremity, which the Board finds was a clerical error and there is no evidence of prejudice to the Veteran in adjudicating service connection for ulnar neuropathy of the left upper extremity.  Significantly, testimony regarding ulnar neuropathy of the left upper extremity was taken during the November 2017 hearing.

The Board has recharacterized the issues involving a psychiatric disorder and a bilateral eye disability to best reflect the broad scope of those claims as indicated by statements received from the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of service connection for a back disability, a cervical spine disability, a left shoulder disability, hearing loss disability, a bilateral eye disability, COPD, hypertension, diabetes mellitus, ulcers, PTSD, and ulnar neuropathy of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the November 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of removal of gall bladder.

2.  The Veteran's verruca vulgaris covered less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and required no more than topical therapy during the past 12-month period.

3.  In a decision in July 2007, the RO denied the issues of service connection for a back condition, sty of the bilateral eyes, and ulcers.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination.  

4.  The additional evidence presented since the rating decision of July 2007 raises a reasonable possibility of substantiating the claims for service connection for a back disability, bilateral eye disability, and ulcers.

5.  A diagnosis of a left ankle disability has not been shown during the pendency of the appeal.

6.  Obesity is not a disease or injury for which service connection may be established.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of removal of gall bladder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a compensable evaluation for verruca vulgaris have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Code 7820-7806 (2017).

3.  The July 2007 RO decision, which denied service connection for a back condition, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

4.  The criteria for reopening the previously denied claim of service connection for a back disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

5.  The July 2007 RO decision, which denied service connection for sty of the bilateral eyes, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

6.  The criteria for reopening the previously denied claim of service connection for a bilateral eye disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

7.  The July 2007 RO decision, which denied service connection for ulcers, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

8.  The criteria for reopening the previously denied claim of service connection for ulcers have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

9.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

10.  Entitlement to service connection for obesity is denied as a matter of law.  38 C.F.R. §§ 1110, 1131 (2017); VAOPGCPREC 1-2017.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

During the November 2017 Board hearing, the Veteran's representative stated that the Veteran desired to withdraw his claim for entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of removal of gall bladder.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of removal of gall bladder.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning this issue.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss this issue on appeal.

II.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  As the Board is reopening the claims of service connection for a back disability, a bilateral eye disability, and ulcers, VCAA compliance as to these issues need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

With respect to the issues of a higher rating for verruca vulgaris and service connection for a left ankle disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board recognizes that in the Remand portion of the decision below, additional records are being requested including form the Social Security Administration (SSA) and from the Veteran's National Guard service.  However, the Veteran specifically testified that he was receiving SSA disability in relationship to his neck, left shoulder and back.  Therefore, the records are not relevant to the issues of verruca vulgaris and the left ankle.  In regards to the National Guard records, again, the Veteran did not state that these pertained to the verruca vulgaris or left ankle.  Similarly, while private treatment records are being sought, the same pertain only to the claimed ulcer, neck and left shoulder.  Therefore, the Board finds there is no prejudice in deciding these issues as the outstanding records are not relevant to them.  

In regards to the issue of service connection for obesity, the appeal is being denied on the basis that obesity is not considered a disability.  Therefore, any deficiencies with the notice requirements are harmless to the issue.

II.  Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Service connection for verruca vulgaris was established by a July 2007 rating decision, at which time a noncompensable rating was assigned, under Diagnostic Code 7899-7820, effective June 29, 2006.  In the November 2009 rating decision on appeal, a higher compensable rating was denied.  In a February 2018 rating decision, the Veteran was again denied a higher rating for verruca vulgaris, which was considered under Diagnostic Code 7820-7806.  38 C.F.R. § 4.118.

The Veteran's verruca vulgaris is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7820-7806.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Here, the use of Diagnostic Codes 7820-7806 reflects that the Veteran's verruca vulgaris is rated as an infection of the skin not listed elsewhere in the diagnostic codes pertaining to the rating of skin disabilities codified at 38 C.F.R. § 4.118 under Diagnostic Code 7820 and that the rating assigned is based on the criteria for rating dermatitis under Diagnostic Code 7806.

Notably, the criteria for rating skin disabilities were amended by VA on September 23, 2008.  Those amendments were promulgated prior to the Veteran's claim, which was received by VA in June 2009, and are effective for claims filed, as in this case, on or after October 23, 2008.  Accordingly, the amended version of the rating criteria will be applied in this case.

Under Diagnostic Code 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Codes 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.

Under the criteria of Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Additionally, Diagnostic Code 7806 indicates the disability can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum schedular 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800.

VA treatment records show that the Veteran has been treated for verruca vulgaris in 2011 and 2012.  In April 2011, the Veteran was treated for thick keratotic papule on the ventral palm of the medial right hand, verrucous papule of the dorsum of right index finger, and small pink/brown firm papule on the right abdomen.  He was diagnosed as having verruca vulgaris and keloid.  Treatment included cryotherapy, Aldara cream with duct tape and a Kenalog injection.  In June 2011, the Veteran's verruca vulgaris had improved and cryotherapy was again performed.  The keloid had also improved and no further treatment was necessary.  In January 2012, the Veteran was treated for verruca vulgaris on the right hand with cryotherapy.  In April 2012, the Veteran was treated for a very small residual papule on the right arm and very small residual verrucous papule on the right hand palm.  

In March 2016, the Veteran was afforded a VA examination during which he was diagnosed as having status-post verruca vulgaris.  The examiner noted that the Veteran had been treated with topical medication imiquimod cream 5 percent for less than 6 weeks and that there was no visible verruca vulgaris skin lesions at time of the examination.  The Veteran was again afforded a VA examination in February 2018 and was diagnosed as having sparsely scattered tiny wart-like lesions on hands and penis consistent with verruca vulgaris.  The Veteran's infections of the skin was found to affect less than 5 percent of the total body area and none of the exposed area, which included hand, face and neck.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for the service-connected verruca vulgaris as there is no evidence of involvement of least 5 percent of the entire body or of exposed area affected, or evidence that any intermittent systemic therapy is required as the Veteran has only been prescribed topical treatments.  

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a compensable rating.  Diagnostic Codes 7801 and 7802 do not apply because the Veteran does not have scars not of the head, face, or neck that are due to his verruca vulgaris.  Diagnostic Codes 7804 and 7805 do not apply because his scars are not unstable or painful, nor do they have any disabling effects that are not contemplated by Diagnostic Code 7806.  Finally, the Veteran does not otherwise have diagnoses or symptoms that more closely approximate those necessary for ratings under Diagnostic Codes 7807 thru 7819 or 7821 thru 7833.  Additionally, the Veteran's verruca vulgaris had not caused any characteristic of disfigurement and there is no indication that it imposes any loss of function or interferes with activities.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In particular, a skin disorder is clearly a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  However, the Veteran has not presented any statements that demonstrate that his disability is more severe than currently rated.

In sum, the preponderance of the evidence is against a compensable disability rating for service-connected verruca vulgaris.  

III.  Application to Reopen

In a rating decision in July 2007, the RO denied service connection for a back condition and ulcers on grounds that there is no evidence in the service medical records that a chronic condition was incurred or aggravated by military service, there is no evidence of continuity of treatment for this condition since discharge from service to the present, and the evidence fails to show that the claimed condition is related to military service.  In that decision, the RO also denied service connection for sty on the bilateral eye lids on the grounds that there is no evidence of a permanent residual or chronic disability of the sty on bilateral eye lids that was treated during service subject to service connection shown by the service medical records or demonstrated by evidence following service.  After the Veteran was notified of the determination and of his appellate rights by a July 2007 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered that pertained to the claims consisted of the service treatment records and a March 2007 VA examination for the eyes.

The current requests to reopen the previously denied claims were received by VA in June 2009 for the ulcer and back claims and June 2010 for the bilateral eye disability. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claims for a back disability, ulcers, and a bilateral eye disability consists, in part, of the Veteran's November 2017 hearing testimony in which he asserts that he had symptoms related to these disabilities since service.  He also clarified that his claim for a bilateral eye disability includes having dry eyes.  The additional evidence of record also contains a November 2017 note from his private physician stating that he has had ulcer treatment for 30 years and VA treatment showing treatment for dry eye and a back disability.

This evidence is new and material, as it cures an evidentiary defect present at the time of the prior denial, the lack of a showing of a current diagnosis of a bilateral eye disability and continuity of symptoms since service.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claims is warranted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims of service connection for a back disability, bilateral eye disability, and ulcers are addressed further in the remand section.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A. Left Ankle

In consideration of the evidence of record, a diagnosis of a left ankle disability has not been shown during the pendency of the appeal.  There is no evidence of a left ankle disability contained in the record and the Veteran has not submitted any evidence that demonstrates a current diagnosis.

Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Thus, in this specific case, the Veteran's assertion on its own that he has a left ankle disability is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of a left ankle disability at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service treatment records show that the Veteran was treated for a left ankle injury in October 1918.  He stated that he twisted his ankle while playing football and was diagnosed as having a left ankle sprain.  During the October 2009 VA examination, the Veteran's physical examination and x-rays of the left ankle were normal.  The VA examiner opined that the Veteran's current left ankle complain was not caused by or a result of his service injury as there was no history between his injury and the examination of continuing treatment to suggest a chronic disability and there was no laxity on stress examination of the ankle to suggest chronic instability.  The examiner concluded that without a diagnosis, service connection cannot be established.  During the November 2017 hearing, the Veteran stated that he has had symptoms associated with his left ankle since service; however, there were no findings in post-service treatment records supporting a current left ankle disability.  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of a left ankle disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B. Obesity

VA's General Counsel issued a precedential opinion concerning service connection based on obesity.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  Precedent opinions issued by VA's chief legal officer are binding on the Board.  38 U.S.C. § 7104 (c).  VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and, therefore, service connection may not be established on a direct basis.  Obesity is also not a disability for the purposes of secondary service connection per 38 C.F.R. § 3.310.  Significantly, in Marcelino v. Shulkin, the Court recently affirmed a Board decision finding that service connection is not warranted for obesity as it is not in and of itself a disability for VA purposes.  No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018).

For the reasons stated above, the Board finds that obesity does not constitute a disease, injury or event for the purposes of 38 U.S.C. §§ 1110 and 1131 and service connection is denied as a matter of law.


ORDER

The appeal of the issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of removal of gall bladder is dismissed.  

A compensable evaluation for verruca vulgaris is denied.

The application to reopen the claim of service connection for a back disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a bilateral eye disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for ulcers is granted and, to this extent only, the appeal is granted.

Service connection for a left ankle disability is denied.

Service connection for obesity is denied.


REMAND

The Veteran is seeking entitlement to service connection for a back disability, a cervical spine disability, a left shoulder disability, hearing loss disability, a bilateral eye disability, COPD, hypertension, diabetes mellitus, ulcers, PTSD, and ulnar neuropathy of the left upper extremity.  The Board finds that further development is necessary for the remaining issues on appeal.

During the November 2017 hearing, the Veteran stated that he was currently being treated by a private physician, Dr. P.R., for his ulcer.  Also, a private medical evaluation stated that Dr. P.R. treated the Veteran for cervical strain and left rotator cuff strain following a work injury.  The record contains only a few treatment records from this private physician.  As potentially relevant VA treatment records are not associated with the file, a remand is necessary to obtain them.

During the November 2017 hearing, the Veteran also stated that he was receiving benefits from the Social Security Administration (SSA) for his cervical spine, left shoulder and back disabilities; however, the complete SSA file is not contained in the record.  The SSA records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination that are potentially relevant to VA's adjudication of his claims.  38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

During the November 2017 hearing, the Veteran stated that he received treatment for several of his claimed disabilities during his National Guard service.  The record does not contain the Veteran's entire service treatment and personnel records during this time period.  In order to make a determination in this case, his periods of ACDUTRA and INACDUTRA must be verified and complete service treatment and personnel records must be obtained.  

The medical evidence of record has shown that the Veteran does not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  However, during the November 2017 hearing, the Veteran stated that hearing has diminished since the last VA examination in October 2009.  In light of the many years since the last VA examination and that the Veteran's inservice noise exposure, another examination is necessary to determine if the Veteran has a current hearing loss disability.  38 C.F.R. § 3.159(c)(4).

VA treatment in January 2017 stated that the Veteran has PTSD from having seen a man killed when he was decapitated in an accident in Korea during service in the Army in 1979 and from seeing a second man seriously injured in a similar accident years later when he was in the National Guard.  During treatment in April 2017, the Veteran was diagnosed as having PTSD related to service in Korea during the crisis in 1979.  In February 2018, the Veteran was found to be experiencing significant PTSD and depression symptoms most likely due to his traumatic experience during his service.  The stressors described were all related to the Veteran's reported experiences in service; however, no stressor has been confirmed.  The Board finds that further development is necessary to verify the occurrence of the stressors.  The evidence of record does not show that adequate attempts at verification have been made.  See 38 C.F.R. § 3.307(a)(6)(iii).

As stated above, during VA treatment the Veteran was found to have PTSD.  There are also VA treatment records noting major depressive disorder.  The Veteran has not yet been afforded a VA examination in connection with his claimed psychiatric disorder on appeal.  As the record does not contain clear evidence of the psychiatric disorders the Veteran has been diagnosed with and whether they are related to service, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not been afforded a VA examination for the claimed cervical spine disability, left shoulder disability, back disability, and ulcers.  During the November 2017 hearing, the Veteran stated that he has had symptoms relating to these disabilities since service.  Significantly, the Veteran submitted a statement from his private physician dated November 2017 stating that the Veteran has had treatment for ulcers for 30 years.  In light of the Veteran's statements and the November 2017 statement from his private physician, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate these disabilities.  Id.

The Veteran was afforded a VA examination regarding his claim for a bilateral eye disability in March 2007.  The Veteran was diagnosed as having a history of sty on the lower lid of each eye with no residual findings and early cataracts not caused by sty or treatment of sty.  No rationale was provided for this opinion.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  In light of the inadequate VA examination, further development is necessary in order to properly adjudicate this appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:


1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources including private treatment records from Dr. P.R.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the SSA's decision and the records upon which the agency based its determination.  The RO must also attempt to obtain the Veteran's complete personnel records and service treatment records during his periods of ACDUTRA and INACDUTRA in the National Guard from 1983 to 2003, including the complete record of assignments for his entire service, from the National Personnel Records Center (NPRC), or other pertinent source.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, attempt to verify the Veteran's claimed stressors during his service in Korea, specifically fear of hostile military or terrorist activity during the 1979-1980 crisis, and during service in the National Guard according to his assigned unit history, through Joint Services Records Research Center (JSRRC) and any other organization that would have possession of pertinent records, including the base history records.  If it is determined that inquiries cannot be made because the Veteran has not provided enough information, notify the Veteran of what additional information would be needed to make an inquiry.  Any response from JSRRC (positive or negative) must be associated with the claim file.  

3.  Following the above development, afford the Veteran a VA examination to determine whether his hearing loss is related to his military service if a current disability is established.  The Veteran's file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to determine if the Veteran has a current hearing loss disability.  Any indicated diagnostic tests and studies must be accomplished, to include pure tone thresholds and speech recognition scores.  

If a hearing loss disability is established as defined by 38 C.F.R. § 3.385, the examiner must provide an opinion as to whether any degree of the currently diagnosed hearing loss disability is related to the Veteran's military service, including his inservice noise exposure.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded a VA examination to determine whether any diagnosed psychiatric disorder is related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran's statements and testimony, and the clinical evaluation, the examiner is asked to identify all diagnosed psychiatric disorders.  Thereafter, for each psychiatric disorder diagnosed, the examiner is asked to provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's military service, to include fear of hostile military or terrorist activity while stationed in Korea, or whether such etiology is unlikely.  

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  Following the above development, the Veteran must be afforded a VA examination(s) to determine whether a cervical spine disability, a left shoulder disability, a back disability, a bilateral eye disability and ulcers are related to the Veteran's military service. 

After a review of the evidence of record, the examiner must provide an opinion as to whether any currently or previously diagnosed cervical spine disability, left shoulder disability, back disability, bilateral eye disability and ulcers are related to the Veteran's military service, including service with the National Guard.  Regarding the cervical spine disability, left shoulder disability, and back disability, the examiner must consider the Veteran's post-service claims regarding work injuries while working at Tyson Foods, Inc.

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


